Name: 1999/213/EC: Decision of the representatives of the Governments of the Member States of the European Communities, meeting within the Council of 11 March 1999 amending the internal agreement on the measures to be taken and the procedures to be followed in applying the fourth ACP-EC Convention
 Type: Decision
 Subject Matter: political framework;  European construction;  sources and branches of the law;  rights and freedoms
 Date Published: 1999-03-20

 Avis juridique important|41999D02131999/213/EC: Decision of the representatives of the Governments of the Member States of the European Communities, meeting within the Council of 11 March 1999 amending the internal agreement on the measures to be taken and the procedures to be followed in applying the fourth ACP-EC Convention Official Journal L 075 , 20/03/1999 P. 0030 - 0031DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL of 11 March 1999 amending the internal agreement on the measures to be taken and the procedures to be followed in applying the fourth ACP-EC Convention (1999/213/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL,Having regard to the Treaty establishing the European Community, hereinafter referred to as 'the Treaty` and to the fourth ACP-EC Convention signed in LomÃ © on 15 December 1989 and amended by the Agreement signed in Mauritius on 4 November 1995, hereinafter referred to as 'the Convention`,Having regard to the internal agreement (1) on the measures to be taken and the procedures to be followed in applying the fourth ACP-EC Convention, and in particular Article 7 thereof,Whereas under Article 5 of the Convention, respect for human rights, democratic principles and the rule of law constitutes an essential element of the Convention;Whereas pursuant to Article 366a of the Convention the party which considers that another party has failed to fulfil an obligation in respect of one of the essential elements referred to in Article 5 may invite the other party concerned to hold consultations and, in certain circumstances, take appropriate steps, including, where necessary, but only as a last resort, the partial or full suspension of the application of the Convention to the party concerned;Whereas an effective procedure should be adopted where it is intended to take appropriate steps;Whereas within the meaning of Article 366a of the Convention the term 'Party` shall mean the Community and the Member States of the European Union, of the one part, and each ACP State, of the other part;Whereas it is therefore necessary, in fields covered by the Convention and falling within the competence of the Member States, that Member States authorise the Council to adopt appropriate decisions pursuant to Article 366a of the Convention;After consulting the Commission,HAVE DECIDED AS FOLLOWS:Article 1 The following Article shall be added after Article 2 of the internal agreement:'Article 2aThe position of the Member States regarding implementation of Article 366a of the Convention, where the latter covers fields falling within their competence, shall be adopted by the Council acting pursuant to the Decision of 11 March 1999 on the procedure for implementing Article 366a of the fourth ACP-EC Convention. If the steps envisaged concern fields for which Member States are competent, the Council can also act at the initiative of a Member State.`Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 11 March 1999.The PresidentJ. TRITTIN(1) OJ L 229, 17. 8. 1991, p. 301.